IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-51,903-02


                             IN RE JOHNNY SLOAN, JR., Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. W00-01283-Q(A) IN THE 204TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 204th District Court of Dallas County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court. The District Court entered an order designating

issues on September 30, 2013.

       Respondent, the Judge of the 204th District Court of Dallas County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                -2-

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.




Filed: June 24, 2015
Do not publish